                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

EDWIN I. KNOWLES,                           )
                                            )
             Plaintiff,                     )
                                            )
      v.                                    )   Case No. 1:17-cv-839-ALB
                                            )
INZI CONTROLS ALABAMA, INC.,                )
                                            )
             Defendant.                     )

                   MEMORANDUM OPINION AND ORDER

      This matter comes before the court on Plaintiff Edwin I. Knowles’s

Objections to Portions of Defendant’s Evidentiary Submissions and Motion to

Strike. (Doc. 33). Upon consideration, the motion is DENIED.

      The Federal Rules of Civil Procedure state that motions to strike are proper

only to attack a pleading. Fed. R. Civ. P. 12(f); see also 2 Moore’s Federal Practice

– Civil § 12.37 (2019) (“Only material included in a “pleading” may be the subject

of a motion to strike, and courts have been unwilling to construe the term broadly

…. Motions, briefs or memoranda, objections, or affidavits may not be attacked by

the motion to strike.”). Accordingly, the court will treat motions purporting to strike

evidence as notices of objection. Reeves-Howard v. S. Union State Cmty. Coll., Civil

Action No. 3:07cv967-MHT, 2009 WL 1442059, *1 (M.D. Ala. 2009).
      The Court will address Knowles’s objections as part of its order on summary

judgment and will consider “[o]nly evidence that is admissible on its face or that can

be reduced to admissible form and that complies with Federal Rule of Civil

Procedure 56(e) ….” See Celotex Corp. v. Catrett, 477 U.S. 317, 323–24 (1986); see

also Macuba v. DeBoer, 193 F.3d 1316, 1322–24 (11th Cir. 1999). “The court is

capable of sifting evidence, as required by the summary-judgment standard, without

resort to an exclusionary process, and the court will not allow the summary-

judgment stage to degenerate into a battle of motions to strike.” Luster v. Ledbetter,

Civil Action No. 2:08cv551-MHT, 2009 WL 2448498, at *1 (M.D. Ala. 2009).

      DONE and ORDERED this 16th day of August 2019.


                                            /s/ Andrew L. Brasher
                                       ANDREW L. BRASHER
                                       UNITED STATES DISTRICT JUDGE




                                          2
